Citation Nr: 0730016	
Decision Date: 09/24/07    Archive Date: 10/01/07

DOCKET NO.  06-22 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for left 
hip degenerative joint disease, status post left hip 
replacement.

2.  Entitlement to service connection for left hip 
degenerative joint disease, status post left hip replacement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1952 to June 
1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
RO in Sioux Falls, South Dakota, which denied a petition to 
reopen a claim for service connection for left hip 
degenerative joint disease, status post left hip replacement.  

The veteran testified before the undersigned at a June 2007 
videoconference hearing, in lieu of a Travel Board hearing.  
A transcript has been associated with the file.

Evidence has been received subsequent to the final 
consideration of the claim by the RO.  The veteran has waived 
RO consideration of that evidence.  The Board may consider 
the appeal.  38 C.F.R. § 20.1304.

The issue of service connection for left hip degenerative 
joint disease, status post left hip replacement is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  An unappealed RO rating decision dated in August 1997, of 
which the veteran was notified in August 1997, denied the 
veteran's claim to reopen the issue of 

entitlement to service connection for left hip degenerative 
joint disease, status post left hip replacement.

2.  Additional evidence received since the August 1997 rating 
decision is neither cumulative nor redundant, and raises the 
possibility of substantiating the veteran's claim for service 
connection for left hip degenerative joint disease, status 
post left hip replacement.


CONCLUSIONS OF LAW

1.  The August 1997 rating decision, denying the claim of 
service connection for left hip degenerative joint disease, 
status post left hip replacement, is final.  38 U.S.C.A. § 
7104, 7105 (West 2002 & Supp. 2006); 38 C.F.R. § 20.1103 
(2007).

2.  New and material evidence has been submitted for the 
claim of entitlement to service connection for left hip 
degenerative joint disease, status post left hip replacement; 
the claim is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

As to the petition to reopen the claim of service connection, 
reopening has been granted, as discussed below.  As such, the 
Board finds that any error related to the VCAA on that claim 
is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005); Mayfield v. Nicholson, 19 
Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Kent v. Nicholson, 
20 Vet. App. 1 (2006).



II. Petition to Reopen

The veteran brought a prior claim for service connection for 
left hip degenerative joint disease, status post left hip 
replacement.  The claim was denied in an August 1997 rating 
decision of the RO, of which the veteran was notified in the 
same month.  The veteran did not file a Notice of 
Disagreement with this decision.  The August 1997 decision is 
final.  38 U.S.C.A. §§ 7104, 7105.

Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence 
is presented or secured with respect to that claim.  

38 C.F.R. § 3.156(a) defines "new and material evidence." 
"[N]ew evidence" means evidence not previously submitted to 
agency decision makers, and "material evidence" means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  The new and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection may also be established on a secondary 
basis for disability which is proximately due to, or the 
result of, a service connected disease or injury.  38 C.F.R. 
§ 3.310(a).  The Court of Appeals for Veterans Claims (Court) 
has construed this provision as entailing "any additional 
impairment of earning capacity resulting from an already 
service connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service connected condition."  Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  Establishing service connection 
on a secondary basis essentially requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service connected disability.  Id.

The veteran's prior claim was denied because the medical 
evidence showed that there was no causal relationship between 
the service connected residuals of the veteran's 1953 
inservice shrapnel wound of the left thigh and his left hip 
degenerative joint disease, nor was his left hip degenerative 
joint disease aggravated by his shrapnel wound.  Service 
connection on a direct basis was not considered.  
Accordingly, the claim can be reopened with evidence that the 
left hip degenerative joint disease is related to the 
residuals of the left thigh shrapnel wound or to the original 
injury in service.

The veteran has submitted a July 2007 statement from a VA 
physician indicating that the veteran's original injury 
"could very well" have caused his left hip degenerative 
joint disease.  As this is evidence that the veteran's 
disability could be service-connected on a direct basis, and 
the credibility must be presumed, the Board concludes that 
the evidence is new and material and raises a reasonable 
possibility of substantiating the claim.  The Board concludes 
that reopening the claim of service connection is warranted.  
See 38 C.F.R. § 3.156(a).


ORDER

The appeal to reopen a claim of service connection for left 
hip degenerative joint disease, status post left hip 
replacement, is granted.


REMAND

While the evidence is sufficient to reopen the claim, the 
evidence is not sufficient to permit service connection.  
Medical evidence that is speculative, general or inconclusive 
in nature cannot be used to support a claim.  Obert v. Brown, 
5 Vet. App. 30, 33 (1993).  See also Beausoleil v. Brown, 
8 Vet. App. 459, 463 (1996) and Libertine v. Brown, 9 Vet. 
App. 521, 523 (1996).  The physician's statement raises a 
possibility that the veteran's original injury caused his 
left hip degenerative joint disease, but does not determine 
that such is at least as likely as not.  

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  The medical 
evidence shows a possible connection without sufficient 
evidence to determine the claim.  The Board concludes that an 
opinion is necessary in this case.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board believes that an opinion without examination is all 
that is necessary.  The existence and extent of the veteran's 
left hip degenerative joint disease, including the left hip 
replacement, are well established on this record.  What is 
required is an opinion to determine whether a relationship 
between the veteran's inservice injury and his current 
disability is at least as likely as not.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA medical examiner's opinion 
to determine whether the veteran's left 
hip degenerative joint disease, status 
post left hip replacement, disorder is as 
likely as not etiologically related to the 
inservice injury.  The entire claims 
folder and a copy of this REMAND must be 
made available to the physician.  

It would be helpful if the examiners would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

2.  Then, after ensuring the VA 
examination report is complete and that 
any actions needed to comply with the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), have been completed, the RO 
should readjudicate the claims on the 
merits. If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
J. CONNOLLY JEVTICH
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


